Citation Nr: 1335707	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a foot disorder, to include onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO. 

The Veteran testified before the undersigned Acting Veterans Law Judge in a Travel Board Hearing in August 2012.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The veteran contends that his foot disorder, to include onychomycosis, resulted from his active military service.  A VA examination is necessary before the Board can decide the appeal. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

VA treatment records show a diagnosis of onychomycosis.  See, e.g., September 2011 treatment record.  The Veteran testified in August 2012 that his foot condition began in service, and he is competent to report his symptoms.  

No medical opinion discusses the etiology of the Veteran's foot disorder.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his foot disorder.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his foot disorder.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all relevant treatment records from Kevin D. Myer, DPM, dated after December 2004.    

2. After all records are associated with the claims file, the Veteran should be scheduled for a podiatry examination to determine the etiology of any current foot condition, to include onychomycosis.  A copy of this Remand and the claims file must be provided to the examiner prior to the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  

The examiner must opine whether it is at least as likely as not, i.e., is there is a 50/50 chance, that any current foot disorder, to include onychomycosis, is related to the Veteran's active military service.  A fully explained opinion must be provided for all conclusions reached. 

3. The Veteran is hereby notified that it is his responsibility to report for any ordered examination, to cooperate in the development of the claim, and that the consequences for failure to report for an examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  If the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4. After the requested development is completed, the RO should review the examination report to ensure that it complies with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures. 

5. After the foregoing, the RO should review the Veteran's claim.  If the determination is adverse to the Veteran, he and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


